790 So. 2d 1133 (2001)
Mark S. BROWN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-1824.
District Court of Appeal of Florida, Second District.
June 27, 2001.
PER CURIAM.
Mark S. Brown challenges the trial court's order dismissing his petition for writ of error coram nobis, which the trial court treated as a motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court dismissed Brown's motion on several grounds; however, this court is unable to review the matter because Brown's motion is not included in the record on appeal, and the clerk of the circuit court can find no record of Brown's motion being filed.[1]
Because we cannot review the matter without an adequate record, we affirm the trial court's order. However, because the lack of an adequate record is due to no fault of Brown, our affirmance is without prejudice to Brown's right to file a renewed motion pursuant to rule 3.850 raising the same grounds within thirty days from the date mandate issues. Such motion shall not be considered successive.
Affirmed.
PARKER, A.C.J., and WHATLEY and NORTHCUTT, JJ., Concur.
NOTES
[1]  The trial court's order very specifically states that it is considering Brown's petition entitled "Error Corum Nobis" [sic] filed on February 5, 2001. The trial court's order states that a copy of Brown's motion is attached and incorporated into the order, but no such attachment is included in the record. Because of the specificity of the trial court's order, this court does not question whether Brown actually filed a motion with the trial court on this date.